        Case 3:17-cv-00101-RDM Document 464 Filed 04/23/20 Page 1 of 1




April 23, 2020                                                                        Daniel P. Kearney
                                                                                          +1 202 663 6285 (t)
VIA ECF                                                                                   +1 202 663 6363 (f)
                                                                             daniel.kearney@wilmerhale.com

Judge Thomas I. Vanaskie
JAMS, Inc.
1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

       Re: CFPB v. Navient Corp. et al., No. 3:17-CV-00101 (M.D. Pa.)

Dear Judge Vanaskie:

       We write in view of Your Honor’s suggestion, during the April 14, 2020 status
conference, that you are prepared to render any appropriate assistance as Special Master in this
matter going forward. See Tr. at 24:9-25:5.

        As I noted during the status conference, id. at 25:13-25, Defendants welcome the
continued involvement of the Special Master in assisting in the prompt and efficient resolution of
pretrial issues in this case. Based on the significant familiarity that you have obtained with the
parties’ development of the factual record and expert issues, we maintain that your assistance
would be particularly helpful with respect to numerous Daubert disputes. In addition, after some
further consideration, Defendants believe that the Special Master could assist resolution of the
parties’ forthcoming summary judgment motions, and therefore we propose that those motions
be submitted to the Special Master for resolution in the first instance. The Special Master
process has been immensely helpful in allowing the parties to conclude fact discovery and in
resolving expert discovery disputes. Given the significant number of claims and factual
assertions likely to be involved in the cross-summary judgment motions, we believe the Special
Master’s assistance would prove similarly helpful at that stage as well.

       We recognize, of course, that consideration of this proposal may require a further status
conference among the parties and the Special Master, and are prepared to discuss the proposal at
Your Honor’s convenience.



                                                     Respectfully submitted,




                                                     /s/ Daniel P. Kearney
